Citation Nr: 0946089	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  03-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a colon perforation resulting from VA 
gastrointestinal treatment in late 2000.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in September 2002 that, in pertinent part, 
denied entitlement to service connection for skin rashes and 
also denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for a colon perforation resulting from VA 
gastrointestinal treatment in late 2000.  The Veteran filed a 
timely appeal of these determinations to the Board.

The Veteran's appeal also initially included the issue of 
entitlement to a total disability evaluation based upon 
individual unemployability (TDIU), but this claim was 
subsequently granted in an August 2006 rating decision.

In April 2007, the Board remanded the issues of entitlement 
to service connection for skin rashes and entitlement to 
compensation under 38 U.S.C.A. § 1151 for a colon 
perforation, for further development.

In July 2009, the RO granted service connection for tinea 
versicolor (claimed as skin rashes), evaluated as 10 percent 
disabling effective March 24, 1999.  The Veteran's § 1151 
claim has been returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim must be remanded for further action.  

When the Veteran's claim was previously before the Board in 
April 2007, it was remanded for further development.  In 
doing so, the Board noted that VA hospital and treatment 
records from October and November of 2000 indicated that the 
Veteran underwent multiple colon procedures and was found to 
have developed a post-procedure perforation following 
endoscopic mucosal resection for a rectal carcinoid lesion in 
November 2000.  Because it was not clear from these records 
whether such perforation resulted in additional permanent 
disability or if any such disability, if present, resulted 
from carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault, the Board remanded 
the matter for a VA examination in connection with the claim.  
See 38 C.F.R. § 3.361.  Specifically, the Board requested 
that the examiner provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent or greater 
probability) that the 2000 perforation of the Veteran's colon 
resulted in additional permanent colon disability.  If this 
question was answered in the affirmative, the examiner was 
also asked to provide an additional opinion as to whether 
such disability is attributable to carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance of fault on the part of VA treatment providers.

The Veteran was provided a VA examination dated in December 
2008 in connection with the claim.  The examiner indicated 
that the Veteran's claims file had been reviewed in 
connection with the examination and report. After examining 
the Veteran, the examiner diagnosed the Veteran with chronic 
fecal incontinence.  With respect to the questions posed by 
the Board, the examiner stated that the medical opinion 
statement will be deferred.  The examiner noted that the 
issue was discussed with a staff attorney with the Office of 
Regional Counsel and that it was beyond the scope of 
compensation and pension evaluations and the duties of the 
examiner to provide opinions concerning malpractice issues.

An addendum opinion was requested and provided by another 
physician dated in April 2009.  This physician noted the 
findings of the previous examiner, and found that the Veteran 
did not have any intestinal problems while he was in the 
service.  He stated that the Veteran's rectal perforation and 
residual incontinence is not service-connected.  Rather, the 
examiner stated that this resulted when the Veteran had 
surgery to remove the carcinoid tumor.  

From the April 2009 examiner's opinion, the Board finds that 
the first question posited by the Board, regarding whether it 
is at least as likely as not that the 2000 perforation of the 
Veteran's colon resulted in additional permanent colon 
disability, was answered in the affirmative.  As pointed out 
by the Veteran's representative in the October 2009 Informal 
Hearing Presentation, however, the April 2009 examiner failed 
to answer the second necessary question as to whether such 
disability is attributable to carelessness, negligence, lack 
of proper skill, error in judgment, or a similar instance of 
fault on the part of VA treatment providers.  As noted in the 
prior remand, both determinations, to be addressed upon 
examination, are essential prior to a Board adjudication of 
the Veteran's 38 U.S.C.A. § 1151 claim.   

Based on the foregoing, the Board concludes that this matter 
must be remanded for compliance with the Board's April 2007 
remand instructions.  The Court has held that a remand by the 
Board confers on the Veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Upon remand, the RO should arrange for the Veteran's claims 
folder to be reviewed by the examiner who prepared the April 
2009 addendum report (or a suitable substitute if that 
examiner is unavailable), for the purpose of preparing an 
addendum that specifically addresses whether the Veteran's 
chronic fecal incontinence is attributable to carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of VA treatment 
providers. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
Veteran's claims folder to be reviewed by 
the examiner who prepared the April 2009 
addendum report (or a suitable substitute 
if that examiner is unavailable), for the 
purpose of preparing an addendum that 
addresses whether the Veteran's chronic 
fecal incontinence is attributable to 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of VA 
treatment providers.  Specifically, the 
examiner must determine whether any 
additional permanent disability resulted 
from a 2000 perforation of the colon at a 
VA facility.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the 2000 
perforation of the Veteran's colon 
resulted in additional permanent colon 
disability.  The examiner must also 
provide an opinion as to whether any such 
disability is attributable to 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of VA 
treatment providers.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for a colon 
perforation resulting from VA 
gastrointestinal treatment in late 2000
should be readjudicated.  If any 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


